Citation Nr: 0806960	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-03 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for burn scars of 
the right leg.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from July 1980 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claims.

While the claims file reflects that the veteran requested a 
video-conference hearing in this matter, his requested 
hearing was scheduled for January 16, 2008, and the veteran 
did not report on that date.  Therefore, the Board finds that 
VA made a reasonable effort to provide the veteran with his 
requested hearing, and that remand for further efforts to 
provide such a hearing is not necessary.  

Finally, in his written statement dated in January 2007, the 
Board finds that the veteran is raising an application to 
reopen a claim for service connection for a bipolar disorder.  
This matter is referred to the RO for appropriate 
disposition.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's burn scarring on the right leg is manifested by 
not more than scars measuring 5 centimeter (cm) by 1.5 cm, 2 
cm by 0.5 cm, and 2 cm in diameter that are stable and not 
painful on examination or productive of any limited movement.  




CONCLUSION OF LAW

The criteria for a compensable rating for burn scars of the 
right leg have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).    

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 
2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The RO's April 2004 letter describing the evidence needed to 
support the veteran's claim for an increased rating was 
timely mailed before the July 2004 rating decision.  It 
described the evidence necessary to substantiate a claim for 
an increased rating, identified what evidence VA had 
collected and was collecting, requested the veteran to send 
in particular documents and information, identified what 
evidence (including lay statements, the veteran's own 
statement, and medical evidence) might be helpful in 
establishing his claim, and invited the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  That letter did not describe the particular rating 
criteria used in evaluating the veteran's burn scar to the 
right leg.  Although the veteran has not raised any notice 
issues, the failure to provide complete, timely notice to the 
veteran raises a presumption of prejudice, so that VA has the 
burden to establish that the veteran was not, in fact, 
prejudiced by the inadequate notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original April 2004 letter.  First, in a March 2006 letter, 
the veteran was notified that disabilities are rated on the 
basis of diagnostic codes and was told of the need to present 
evidence to meet the rating criteria and to establish an 
effective date of an award.  Although the RO did erroneously 
set forth the old criteria applicable to scars, burns, second 
degree, in the January 2005 statement of the case, it later 
correctly set forth and applied the criteria for scars, other 
than the head, face, or neck, that were promulgated effective 
August 2002, in the Reasons and Bases section of the 
statement of the case, noting that the veteran's right leg 
scarring affected an area of less that 144 square inches (929 
sq. cm), did not cause limited motion, and were not painful 
on examination.  The veteran was again notified of the 
continuation of these deficiencies in the June 2006, March 
2007, and July 2007 supplemental statements of the case.  
After the flaws in the April 2004 letter were cured (even 
assuming they were not fully cured until the July 2007 
supplemental statement of the case), the RO waited five 
additional months before transferring the appeal to the Board 
in December 2007.  

Second, the veteran has actual knowledge of what evidence was 
needed for a higher rating for his scarring of the right leg.  
In February 2008, his representative specifically referenced 
the applicable diagnostic criteria and argued that a higher 
rating was warranted based upon a painful and tender scar.  
Interestingly, in his substantive appeal, the veteran himself 
seemed to concede that at this time, there was no basis for a 
compensable rating for the scars themselves.  

The veteran thus had a meaningful opportunity to participate 
in the adjudication process, so he was not prejudiced by the 
delay in receiving all required notice.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

Service medical records are associated with the claims 
folder, as are post-service VA and private medical 
examination reports and treatment records.  There is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The veteran has also not indicated any 
intention to provide additional evidence in support of his 
claims, and has not requested that VA assist him in obtaining 
any other evidence.  The Board would like to acknowledge at 
this point that there is an indication in the record that the 
veteran successfully applied for Social Security 
Administration (SSA) disability benefits in the early to mid 
1990s and there is no evidence in the record that an effort 
was made to obtain the veteran's records from his SSA 
disability claim.  However, the evidentiary focus with 
respect to the veteran's March 2004 claim for increased 
rating will be on the state of the disability from the time 
period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 
4098218 (Vet. App. Nov. 19, 2007).  Moreover, there is no 
indication that SSA benefits were awarded on the basis of the 
service-connected scars.  Consequently, the Board finds that 
it is not necessary to remand this claim in order to obtain 
these records.

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to an Increased Rating

Background

Service connection was granted for scars, burn, right leg by 
a July 1983 rating decision, at which time a noncompensable 
rating was assigned, effective January 1983, under former 
38 C.F.R. § 4.118, Diagnostic Code 7802, for a midlateral 
right thigh scar, one and one-fourth inches in diameter, a 
scar below the knee, roughly two and three-quarters inches by 
one and one-half inch, and a scar on the anterior lateral 
upper right lower leg, five inches long.  The scars were 
noted to be well-healed, pigmented, and nontender.  

The veteran filed the subject claim for a compensable rating 
for this service-connected disability in March 2004.

April 2004 VA scars examination revealed that the veteran 
reported being involved in a motor vehicle accident during 
service, at which time the car caught on fire and he 
sustained burns to his right leg.  The only residuals were 
some hyperpigmented areas, of which the veteran reported the 
lower one was sensitive to light touch such as with trousers.  
Physical examination revealed a scar on the lateral aspect on 
the upper potion of the right lower leg, 3-inches by 2-
inches.  It was hyperpigmented, flat, non-ulcerated, without 
scarring, non-affixed to underlying tissues, and slightly 
sensitive to light touch.  It had no adverse affect on the 
function of the muscle groups of the right lower leg.  There 
were two small hyperpigmented areas of the skin to the 
lateral aspect of the right lower portion of the thigh.  One 
was 2-inches by 1-inch, and the other one, one inch in 
circumference.  They were flat, hyperpigmented, and without 
particular sensitivity.  There was also no adhesion and they 
did not affect muscle function.  The impression was residual 
scars to the right leg secondary to burn.

A VA outpatient record from August 2004 reflects the presence 
of burn scars on the right leg but did not contain any 
comment on symptomatology related to the scars themselves.  
The examiner did state that overall sensory function was 
diminished on the medial aspect of both legs, without any 
particular dermatomal pattern.  VA treatment records for the 
period of May 2005 to February 2007 do not reflect any 
relevant complaints or treatment.

VA scars examination in February 2007 revealed that the 
veteran reported that the hyperpigmented areas related to his 
in-service burns were sensitive to touch and also bothered 
him when he got into a warm bath.  He was given some white 
cream to use on the areas but he was not sure of the name.  
He used it once a day when he felt sensitive, but this was 
not helpful.  Every morning he would have some sensitivity, 
burning/itching type in these areas after taking a hot bath.  
It would last for approximately one hour.  He had no other 
complaints related to it.

Physical examination revealed a 5 cm by 1.5 cm scar on the 
right upper lateral portion of the right leg, a 2 cm by 0.5 
cm scar in the lower lateral portion of the leg just below 
the knee laterally, and just below that, a smaller scar 
measuring 2 cm in diameter.  These areas were all slightly 
hyperpigmented and flat, with no evidence of ulceration and 
no tenderness to palpation.  There was also no elevation or 
depression, no adherence to underlying tissue, no pain, and 
no inflammation, edema, or keloid formation.  The scars were 
also noted to be stable, superficial, and not disfiguring.  
The examiner further commented that the scars showed no 
evidence of induration or inflexibility, and did not affect 
the function or limit the motion of the joints of the leg.  
The examiner's impression was residual scars of the right leg 
secondary to burn-stable.  

VA treatment records for the period of February to June 2007 
do not reflect any relevant complaints or treatment.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 
(Vet. App. Nov. 19, 2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  

The veteran's service-connected burn scars of the right leg 
consist of a 5 cm by 1.5 cm scar on the right upper lateral 
portion of the right leg, a 2 cm by 0.5 cm scar in the lower 
lateral portion of the leg just below the knee laterally, and 
just below that, a smaller scar measuring 2 cm in diameter.  
The evidence of record reflects that these scars have been 
consistently evaluated by VA examiners as superficial, 
nontender, and asymptomatic, and with the exception of the 
veteran's report that they were sensitive to touch or 
following a warm bath, the veteran has not related any 
symptoms associated with these scars.  Thus, the Board finds 
that the evidence is against a compensable rating for this 
disability at any point in time.  There is no evidence that 
this scarring limits the function of the right leg under 
38 C.F.R. § 4.118, Diagnostic Code 7805, and while the 
veteran may have complained of some sensitivity in these 
areas at the time of VA scars examination in April 2004 and 
February 2007, there is no evidence at any time that the 
scars were painful on examination, so as to make the veteran 
eligible for a 10 percent rating under Diagnostic Code 7804.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  

In addition, although these scars have been noted to be 
hyperpigmented, they have at no time been described as 
disfiguring, poorly nourished, deep, ulcerative, or to cover 
a sufficient area so as to entitle the veteran to a 
compensable rating under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, and 7803.  Consequently, the 
Board must conclude that a preponderance of the evidence is 
against a compensable rating for the veteran's burn scars of 
the right leg. 


ORDER

Entitlement to a compensable rating for burn scars of the 
right leg is denied.




REMAND

Turning next to the veteran's claim for service connection 
for PTSD, August 2004 and November 2004 VA physical medicine 
and rehabilitation consultation impressions included PTSD, 
and there is a more recent VA outpatient treatment record 
entry in February 2007 that reflects that the veteran's 
active problems include PTSD.  Moreover, the veteran has 
primarily asserted that he has PTSD related to his automobile 
accident in service in July 1982, and it is undisputed that 
the veteran was involved in an automobile accident in 
service, which caused burn scars to his right leg.  
Therefore, despite the fact that the majority of the relevant 
diagnostic impressions of record include a diagnosis of PTSD 
by history only, the Board finds that the veteran should be 
afforded an appropriate examination and opinion as to whether 
the veteran has PTSD that is linked to the veteran's in-
service automobile accident.  38 C.F.R. § 3.304(f) (2007).

The record also reflects that the veteran was apparently 
granted SSA disability benefits sometime in the early to mid 
1990s, and there is no indication that the RO made any effort 
to obtain the medical records and other documents relating to 
this award.  The duty to assist applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records.  See 38 C.F.R. 
§ 3.159(c)(2) (2007).  Therefore, while this case is in 
remand status, the RO must obtain all available records 
relating to the appellant's claim for Social Security 
disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's VA treatment records for 
PTSD, dated since June 2007.

2.  Request from the Social Security 
Administration all records related to 
the veteran's claim for SSA disability 
benefits processed in the early to mid 
1990s, including all medical records 
and copies of all decisions or 
adjudications.

3.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.

The examiner must express an opinion as 
to whether the veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to his in-service 
automobile accident in July 1982, in 
which he sustained burn scars to the 
right leg.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


